Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 02/07/2022 is acknowledged.  The traversal is on the ground(s) that the product of claim 15, cannot be made by creating the structural foam portion of the product “by a process comprising melted metal instead of melted resin as claimed”.  This is found persuasive however, the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process.  For instance, the structural foam part can be made by a process comprising delivering melted resin with or without fiber to the mold cavity and separately adding then mixing the foaming agent to the melted resin in the mold cavity instead of forming the melted resin with foaming agent prior to delivering it into the mold cavity as claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/07/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCARTHY (4,268,571) and in further view of CHANG et al. (2018/0237605).
	Regarding claims 1-2 and 4-14, MCCARTHY discloses a method of forming a fiber-composite part comprising:
	placing sheets (16) (fiber-bundle-based preforms) in a mold cavity (12-Fig.1) wherein each sheet includes one layer of woven glass-fibre material (C2:L38; Fig.1);
	mixing (forming) a polyurethane material (25) which includes a foaming agent (C3:L5; Fig. 2); and
	pouring the mixture (25) through an aperture (26) formed in mould (11), and through the hollow interior (27) or member (23) into cavity (24) (C3:L6-8; Fig.2).

	Regarding claim 3, CHANG et al. discloses the resin mixture is formed in a single-screw [0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742